Citation Nr: 1826147	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to post-traumatic stress disorder (PTSD), and major depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1982 to November 1982, February 2002 to January 2003, and May 2007 to June 2008, to include service in Iraq during Operation Iraqi Freedom.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans (VA) Regional Office (RO) located in Montgomery, Alabama. 

This case was last before the Board in June 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the case.  Following the issuance of a December 2017 supplemental statement of the case which continued the denial of the service connection claim, the matter was returned to the Board for its adjudication.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's June 2017 remand, the AOJ was directed to secure a medical examination and etiology opinion regarding the Veteran's claimed sleep disability.  The remand explicitly instructed the AOJ to ensure that any and all examinations that were necessary to properly diagnose the Veteran's claimed sleep disability were conducted prior to setting forth an opinion as to the etiology of any such diagnosed sleep disability.  Furthermore, in the event that a sleep disability was not diagnosed, the AOJ was instructed to have the examiner reconcile the lack of a diagnosis with the evidence of record tending to show that the Veteran did have a sleep disability.  

Upon receipt of the claim, the Veteran's claims file was provided to a qualified examiner who issued a Disability Benefits Questionnaire (DBQ) dated in September 2017.  That examiner found that the Veteran did not meet the criteria for a sleep disorder diagnosis, and instead found that the symptoms of sleep impairment were entirely subsumed by the service-connected PTSD.  The examiner did not offer any rationale for this conclusion other than referencing the apparent lack of records regarding a sleep disorder in the claims file.  The examiner also noted that the Veteran had some symptoms of sleep apnea, to include a report by his wife that he snored and gasped at night; however, as the examiner highlighted, the Veteran had not been afforded a sleep study to determine whether he had sleep apnea.  As the examiner concluded that there was no sleep disability, they declined to offer an opinion as to the etiology of any disability.  

The AOJ did not comply with the Board's remand instructions, and this lack of compliance warrants a further remand in order to have the AOJ comply with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  Specifically, the AOJ must carry out any indicated examinations in order to properly diagnose the Veteran's sleep disability, to include a sleep study to determine whether the Veteran has sleep apnea.  Furthermore, in securing an opinion as to the etiology of any sleep disability, the AOJ must ensure that any examiner that reviews the Veteran's claims file takes note of his history of diagnosis of insomnia and sleep disorders that extends back to at least January 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disability.  All necessary studies should be performed, to specifically include a sleep study to determine whether the Veteran has sleep apnea, and the claims folder shall be made available for the examiner to review prior to the examination.  The Veteran's lay history of symptomatology as well as his history of diagnoses of and treatment for sleep disabilities should also be recorded and considered.  

After a review of the claims file, the examiner must provide the following information:

(a) Diagnose any current sleep disability after
administering any examinations indicated by the evidence of record. 

(b) If a sleep disability is diagnosed, the examiner
must then opine as to whether it at least as likely as not (a 50 percent probability or greater) that any current sleep disorder is etiologically related to service.

(c) Notwithstanding the answer to the above,
the examiner must also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed sleep disability is aggravated by a service-connected disability, to specifically include his service-connected PTSD.  Please refer to the June 2017 rating decision for a complete list of service-connected disorders.

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated a sleep disability, the medical professional should specify, so far as possible, the degree of disability resulting from such aggravation.  

(d) Finally, if the examiner concludes that the Veteran
does not have a current sleep disability upon examination, the examiner should reconcile this determination with the relevant medical evidence of record suggesting otherwise.  

All opinions expressed must be accompanied by a supporting rationale.  

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

